448 F.2d 410
Edmond K. RYAN, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Respondent-Appellee.
No. 71-1631 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 17, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, District Judge.
William H. Byrnes, III, New Orleans, La., for petitioner-appellant.
Jim C. Garrison, Dist. Atty., Parish of Orleans, New Orleans, La., Jack P. F. Gremillion, Atty. Gen. of La., Baton Rouge, La., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970)